DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 22-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device of claim 2 does not require, “the base portion having a first part and a second part, the first part of the base portion configured to be disposed within a structure, and the second part configured to be coupled to the first part, the first part and the second part of the base portion defining an enclosed volume when coupled together” and “the antenna configured to extend along a length of the light-transmissive cover such that the light-transmissive cover surrounds at least a portion of the antenna.
The subcombination has separate utility such as a device that does not operate with the two modes defined by the combination of claim 2.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-8, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Wood (US 2,473,981).
As to claim 2, Meyer teaches a wireless control device comprising: 
a housing (22, 24, Fig. 1D) comprising: 
a base portion (22, 24, Fig. 1D) that defines an enclosed volume (region between top cover 22 and bottom cover 24, Fig. 1D); and 
 
an antenna (“antenna for the RF transmitter or receiver,” [0046]) coupled to the wireless communication circuit and configured to communicate wireless signals (“an RF receiver (or transceiver) 20A to at least receive the RF signals from the remote control 10,” [0049]), 
a control circuit (20B, Fig. 2A) coupled to the wireless communication circuit (20A, Fig. 2A) and configured to control a generation of signals by the wireless communication circuit to be transmitted by the antenna (“processor 20B will monitor the IR receiver 20J and the RF receiver 20A for received signals. If a signal is received, the processor 20B will send a message to the other device,” [0058]); 
one or more light emitting diodes (LEDs) (52, Fig. 3, 20G, 20K, Fig. 2A) disposed within the enclosed volume of the base portion and coupled to the control circuit (20B, Fig. 2A),
Meyer does not explicitly teach:
a light-transmissive cover configured to protrude from the base portion; 
wherein the antenna extends into an opening defined by the light-transmissive cover;
the one or more LEDs configured to provide an amount of visible light energy to the light-transmissive cover,  wherein the one or more LEDs are configured to illuminate the light-transmissive cover via a first mode and a second mode.
Wood teaches:
a light-transmissive cover (11, Fig. 3) configured to protrude from the base portion (33, Fig. 3); 
wherein the antenna (15, Fig. 3) extends into an opening defined by the light-transmissive cover (11, Fig. 3);

It would have been obvious to one of ordinary skill in the art to modify the device of Meyer by providing a light-transmissive cover configured to protrude from the base portion, wherein the antenna extends into an opening defined by the light-transmissive cover, and the LEDS provide visible light energy to the light-transmissive cover, as taught by Wood. One of ordinary skill in the art would have been motivated to make the modification to reduce the interference of the communication circuit with the antenna, by allowing the antenna to protrude outside of the base portion, thus improving the omnidirectional gain of the antenna.
Meyer in view of Wood does not explicitly teach wherein the first mode comprises illuminating a portion of the light-transmissive cover near the base portion, and not illuminating a portion of the light-transmissive cover distal to the base portion; and wherein the second mode comprises illuminating the portions of the light-transmissive cover near the base portion and distal to the base portion. 
Meyer does however teach “visual indicator 20G may also range from very simple to very complex, as desired,” [0050]). The modification of differentiating the visual indicator according to whether a portion of the cover is illuminated near the base portion only or illuminated near both the base portion and distal to the base portion is an obvious matter of  since applicant has not disclosed that the choice of illumination region solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other methods of differentiating the indicator lights (i.e. blinking light versus steady light as disclosed by Meyer, different colored lights or a plurality of different lights indicating different modes, etc.) 
As to claim 3, Meyer teaches the wireless control device is configured to be installed on a ceiling; and wherein the base portion comprises a first part (24, Fig. 1D) and a second part (22, Fig. 1D) that form the enclosed volume when coupled together and is configured to be attached to the ceiling (“directly plugged into an electrical wall, floor or ceiling outlet," [0034]).
Meyer does not explicitly teach the wireless control device configured such that at least the first part of the base portion is disposed within the ceiling. It would have been an obvious matter of design choice to configure the device such that at least the first part of the base portion is disposed within the ceiling, since applicant has not disclosed that this solves any stated problem or is for any particular purpose other than aesthetic preferences, and it appears that the invention would perform equally well. 
As to claim 5, Meyer does not teach the light-transmissive cover has a tapering cylindrical shape. 
Wood teaches the light-transmissive cover (11, Fig. 3) has a tapering cylindrical shape (“the upright 11 is preferably tapered from its lower end 16 to its upper end 17,” col. 2, lines 18-19).
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer by providing a light-transmissive cover having a tapering cylindrical shape, as taught by Wood. One of ordinary skill in the art would have been motivated to make the modification to 
As to claim 6, Meyer does not explicitly teaches the antenna comprises a first portion disposed inside the base portion of the housing; and a second portion surrounded by the light-transmissive cover.
Wood teaches the antenna comprises a first portion disposed inside the base portion (33, Fig. 3) of the housing; and a second portion surrounded by the light-transmissive cover (11, Fig. 3) (see Annotated Fig. 3).

    PNG
    media_image1.png
    281
    548
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the device of Meyer such that the antenna comprises a first portion inside the base portion of the housing; and a second portion surrounded by the light-transmissive cover. One of ordinary skill in the art would have been motivated to make the modification in order to increase the amount of light emitted by the device and to increase visibility of the light signal (“light from this lamp shines upwardly through the lower end of the upright 11 and is conducted upward through substantially the entire length thereof, causing the upright to shine with a diffused glow which is visible for a 
As to claim 7, Meyer does not explicitly teach the light-transmissive cover comprises a translucent plastic extending member surrounding the second portion of the antenna and extending through an opening in the base portion. 
Wood teaches the light-transmissive cover (11, Fig. 3) comprises a translucent plastic extending member surrounding the second portion of the antenna (15, Fig. 3) and extending through an opening in the base portion (33, Fig. 3) (“upright 11 is of translucent material, preferably translucent or transparent plastic,” col. 2, lines 9-11).
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer by providing teach the light-transmissive cover comprises a translucent plastic extending member surrounding the second portion of the antenna and extending through an opening in the base portion, as taught by Wood. One of ordinary skill in the art would have been motivated to make the modification because the warm glow of the illuminated translucent plastic is aesthetically pleasing.
As to claim 8, Meyer does not explicitly teach a light pipe proximate to the one or more LEDs and disposed within the enclosed volume of the base, wherein the light pipe surrounds the first portion of the antenna.
Wood teaches a light pipe proximate to the one or more LEDs and disposed within the enclosed volume of the base, wherein the light pipe surrounds the first portion of the antenna (see Annotated Fig. 3 above).
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer to provide a light pipe proximate to the one or more LEDs and disposed within the 
One of ordinary skill in the art would have been motivated to make the modification in order to increase the amount of light emitted by the device and increase visibility of the light signal (“light from this lamp shines upwardly through the lower end of the upright 11 and is conducted upward through substantially the entire length thereof, causing the upright to shine 11 with a diffused glow which is visible for a great distance,” col. 3, lines 15-20 and “at the same time, light from the lamp 38 passes outward through the translucent cover 33 of the bracket 33 and illuminates it,” col. 3, lines 21-24).
As to claim 15, Meyer teaches the base portion of the housing is designed to be recessed into an opening of a building structure, with the housing having a visible surface through which the light-transmissive cover extends (“directly plugged into an electrical wall, floor or ceiling outlet," [0034], where celling outlets are known to be recessed for aesthetic improvements).
As to claim 17, Meyer teaches the visible light energy displayed by the light-transmissive cover provides visible communication of a functional status of the wireless control device (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050]).
As to claim 18, Meyer teaches the functional status may comprise one of a startup boot mode, a normal mode and an error mode  (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050], where “glow to indicate that the power is on” may be interpreted as startup boot mode and “blink to indicate the activity 
As to claim 19, Meyer teaches in the error mode, the light-transmissive cover displays information relating to a hardware or software error (“visible LED indicators 20G so that the user can verify or test the operation of the intermediary device… and a debugger/programmer/Joint Test Action Group (JTAG)/IEEE 1149.1 Standard Test Access Port interface 20I for programming, debugging, upgrading, and/or testing the intermediary device 12.,” [0061]).  
As to claim 20, Meyer teaches wherein, during the startup boot mode, the light-transmissive cover displays information relating to the state of the microprocessor boot process (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050]). 
As to claim 21, Meyer teaches the visible communication is provided by at least one of the light color displayed, the intensity of the color and the frequency of blinking of the color (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Wood (US 2,473,981), further in view of Mosebrook et al. (US 2014/0001846 A1).
As to claim 4, Meyer teaches a printed circuit board (PCB) (26, Fig. 1E) disposed within the enclosed volume of the base portion but does not explicitly teach wherein the wireless communication circuit, the one or more LEDs, and the control circuit are mounted on the PCB; and wherein the antenna is electrically connected to, and extends in a normal direction away from, the PCB.
Mosebrook teaches wherein the wireless communication circuit (2030, Fig. 4), the one or more LEDs (2018, Fig. 4), and the control circuit (2014, Fig. 4) are mounted on the PCB (“microprocessor 2014 also controls light emitting diodes 2018, which are also mounted on the printed circuit board,” [0052]); and wherein the antenna (190, Fig. 6A) is electrically connected to, and extends in a normal direction away from, the PCB.
It would have been obvious to one of ordinary skill in the art to provide the wireless communication circuit, the one or more LEDs, and the control circuit are mounted on the PCB; and wherein the antenna is electrically connected to, and extends in a normal direction away from, the PCB, as taught by Mosebrook. One of ordinary skill in the art would have been motivated to make the modification because mounting the components on a PCB so that the components may be interconnected to each other is well known in the art, and providing the antenna in a normal direction away from the PCB would provide omnidirectional radiation characteristics.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Wood (US 2,473,981), further in view of Delarminat et al. (US 6,262,686 B1).
As to claim 16, Meyer in view of Wood does not explicitly teach the antenna comprises a helical antenna element extending into the light-transmissive cover. 

It would have been obvious to one of ordinary skill in the art to modify the antenna of Meyer with a helical antenna element extending into said light-transmissive cover, as taught by Delarminat. One of ordinary skill in the art would have been motivated to make the modification because helical antennas are known to provide benefits such as omnidirectional and circularly polarized radiation characteristics, as well as a reduced length compared to a traditional monopole antenna element.
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Wood (US 2,473,981), further in view of Yang (US 8,541,931 B1).
As to claim 9, Meyer in view of Wood does not teach a reflective shroud disposed within the enclosed volume of the base and surrounding the light pipe to reduce loss of light energy from the light pipe; wherein the reflective shroud is substantially frusto-conically shaped surrounding the light pipe. 
Yang teaches a reflective shroud (“reflective hood,” abstract) disposed within the enclosed volume of the base and surrounding the light pipe to reduce loss of light energy from the light pipe; wherein the reflective shroud is substantially frusto-conically shaped surrounding the light pipe (“the hood has at least two frusto-conical light reflective surfaces that around the array of LEDs,” col. 1, line 66- col. 2, line 2).
It would have been obvious to one of ordinary skill in the art to modify the light pipe of Meyer in view of Wood by providing a reflective shroud surrounding said light pipe, as taught by Yang. One of ordinary skill in the art would have been motivated to make the modification so 
As to claim 10, Meyer in view of Wood does not teach the light pipe comprises two half sections that comprise two partial substantially frusto-conical sections. 
Yang teaches the light pipe comprises two half sections that comprise two partial substantially frusto-conical sections (“the hood has at least two frusto-conical light reflective surfaces that around the array of LEDs,” col. 1, line 66- col. 2, line 2).
It would have been obvious to one of ordinary skill in the art to modify the light pipe of Meyer in view of Wood by providing a reflective shroud surrounding said light pipe, as taught by Yang. One of ordinary skill in the art would have been motivated to make the modification so that the illuminance is constant over a larger proportion of the selected emission angle (col. 2, lines 5-10).
As to claim 14, Meyer in view of Wood does not teach a light reflecting surface adjacent to the one or more LEDs to facilitate reflection of light energy from the one or more LEDs into the light pipe. 
Yang teach a light reflecting surface adjacent to the one or more LEDs to facilitate reflection of light energy from the one or more LEDs into the light pipe (“wall mask 50… preferably has a white or other light reflective finish). 
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Wood to include a light reflecting surface adjacent to the one or more LEDs, as taught by Yang. One of ordinary skill in the art would have been motivated to make the modification in order to reflect the light in a forward direction to provide brighter illuminance.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/082461 A1) in view of Wood (US 2,473,981), further in view of Yang (US 8,541,931 B2), further in view of Steiner et al. (US 2010/0052576 A1).
As to claim 11, Meyer in view of Wood, further in view of Yang does not teach the base portion comprises a two-part housing and wherein the light pipe, reflective shroud and light-transmissive cover are held in place when the two part housing is assembled. 
Steiner teaches a two-part housing, wherein said light pipe (432, Fig. 4), reflective shroud and antenna cover (124, Fig. 4A) are held in place when said two part housing is assembled.
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Wood, further in view of Yang such that the light pipe, reflective shroud and antenna cover are held in place when said two part housing is assembled, as taught by Steiner. One of ordinary skill in the art would have been motivated to a make the modification to simplify assembly of the device, and to ensure that all internal elements stabilized.
As to claim 12, Meyer in view of Wood, further in view of Yang does not teach at least one alignment member on one or both parts of the base portion for aligning the reflective shroud and light pipe. 
Steiner teaches at least one alignment member (414, 416, Fig. 4A-4B) on one or both parts of the base portion for aligning said reflective shroud and light pipe (“base portion 412 is adapted to be connected to the housing 122 via a plurality of tabs 414 received by snaps 416 of the base portion,” [0073]).
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Wood, further in view of Yang such that the light pipe, reflective shroud and antenna cover are held in place when said two part housing is assembled, as taught by Steiner. 
As to claim 13, Meyer in view of Wood, further in view of Yang does not teach the light-transmissive cover has a flange for securing the light-transmissive cover between the base portion and the reflective shroud. 
Steiner teaches said antenna cover has a flange for securing said antenna cover between said housing and said reflective shroud. 

    PNG
    media_image2.png
    896
    885
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Wood, further in view of Yang by providing the antenna cover with a flange, as taught by Steiner. Flanges are well known in the art as useful for the assembly of two parts together. Thus, one of ordinary skill in the art would have been motivated to add a flange in order to improve the assembly of the antenna cover with the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845